Name: COMMISSION REGULATION (EC) No 1459/96 of 25 July 1996 establishing the quantity of certain pigmeat products available for the fourth quarter of 1996 under the regime provided for by the Intermediate Agreements concluded by the Community with Bulgaria and Romania
 Type: Regulation
 Subject Matter: Europe;  European construction;  international trade;  tariff policy;  animal product
 Date Published: nan

 No L 187/ 16 EN Official Journal of the European Communities 26. 7. 96 COMMISSION REGULATION (EC) No 1459/96 of 25 July 1996 establishing the quantity of certain pigmeat products available for the fourth quarter of 1996 under the regime provided for by the Intermediate Agreements concluded by the Community with Bulgaria and Romania HAS ADOPTED THIS REGULATION: Article 1 During the first 10 days of the period 1 October to 31 December 1996 applications may be lodged pursuant to Regulation (EC) No 1590/94 for import licences for a total quantity as referred to in the Annex to this Regula ­ tion . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1590/94 of 30 June 1994 laying down detailed rules for the application in the pigmeat sector of the arrange ­ ments provided for in the Interim Agreement between the Community and Bulgaria and Romania ('), as last amended by Regulation (EC) No 1223/96 (2), and in parti ­ cular Article 4 (4) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 July to 30 September 1996 should be added to the quantities available for the period 1 October to 31 December 1996, Article 2 This Regulation shall enter into force on 26 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 167, 1 . 7. 1994, p. 16. 2 OJ No L 161 , 29. 6. 1996, p. 63. 26 . 7 . 96 lENl Official Journal of the European Communities No L 187/ 17 ANNEX Group No Total quantity available for the period 1 October to 31 December 1996 14 229,2 15 1 020 16 1 904,75 17 14 430